DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Correction/Supplement
The prior notice of allowance erroneously indicated that claim 20 was allowed, however, claim 20 was cancelled in the claims. This is corrected herein. No other changes have been made.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Drew Cuelho on 11/24/2021.
The application has been amended as follows: 
Claims 23-25 have been cancelled.
Election/Restrictions
The restriction requirement, as set forth in the Office action mailed on 08/05/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of claims 30-33 is withdrawn.  Claims 30-33, 
No longer withdrawn method claim 30 requires the same structure indicated as allowable in claim 16 including an apparatus comprising a process chamber; a separation element that divides the process chamber in to a first for printing the article and a second chamber containing a movable tool housing for receiving a coated blade that extends and retracts in and out of the tool housing.
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
Allowable Subject Matter
Claims 16-19, 21-22 and 27-33 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record neither teaches nor renders obvious each claim limitation including an apparatus for additive manufacturing comprising a process chamber; a separation element that divides the process chamber in to a first for printing the article and a second chamber containing a movable tool housing for receiving a coated blade 

    PNG
    media_image1.png
    2059
    3000
    media_image1.png
    Greyscale

The closest prior art to Montero (US 20080156263 A1) teaches an apparatus comprising a blade wherein “the blade module 30 can quickly, easily and without a separate tool be inserted into and removed from the blade module holder 40” [0039], however, the prior art does not fairly teach the two chambered arrangement with the tooling being movable between the chambers; and there is no obvious reason why a person having ordinary skill in the art would have modified the prior art to arrive at the invention as claimed. In other words, while the prior art renders obvious the idea of sheathing the blade, it does not render obvious moving the blade into a movable tool housing located in another chamber.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS R KRASNOW whose telephone number is (571)270-1154. The examiner can normally be reached M-R: 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Zhao can be reached on 571-270-5343. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICHOLAS R KRASNOW/Examiner, Art Unit 1744